Title: To Alexander Hamilton from James McHenry, 27 May 1800
From: McHenry, James
To: Hamilton, Alexander

War Department May 27. 1800
Sir 
I have laid your letter dated Head Quarters Plainfield May 23d. instant, before the President.
It is thought proper and expedient to suspend raising the Battalion of Artillerists additional to the second regiment of Artillerists and Engineers. You will therefore be pleased to attend to this instruction in the orders you shall issue relative to recruiting for the old establishment. The other propositions in your letter are concurred in.
I have the honor to be   with great respect   Your obed servant
James McHenry
Major Genl. Hamilton

